Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/21 has been entered.

Response to Amendment
In the amendment filed 06/22/21, the following has occurred: claims 1 and 12-14 have been amended.  Now, claims 1-17 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation “the completion notification indicates that all imaging for acquiring all the medical images including re-imaging performed by the request for re-imaging or additional performed by the request for additional imaging…”  This claim recitation is missing the function being performed after the word “additional.” Based on the amendments to the other independent claims it appears that this limitation should recite “additional imaging performed by the request for additional imaging…”
Claims 2-11 are rejected based on their dependencies on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arima, US Patent Application Publication No. 2013/0336458 in view of Sueoka, US Patent Application Publication No. 2013/0147480 and further in view of Kuno, International Publication No. JP 2013/088969 A.
As per claim 1, Arima teaches an information processing apparatus comprising one or more processors and a memory storing instructions that when executed by the one or more processors, cause the one or more processors to operate as: a first acquiring unit configured to acquire a request for re-imaging or a request for additional imaging, the request for re-imaging including information for requesting imaging for acquiring a second medical image as re-imaging for a first medical image previously acquired (see paragraphs 0067-0068; re-examination selected and re-imaging selected as type of re-examination), the request for additional imaging including information for requesting imaging for additionally acquiring a third medical image (see paragraphs 0067-0068; re-examination selected and additional imaging selected as type of re-examination); an imaging unit configured to: perform imaging to acquire the second medical image in a case where the request for re-imaging is acquired by the first acquiring unit (see paragraph 0069; imaging control apparatus performs imaging), and perform imaging to acquire the third medial image in a case where the request for additional imaging is acquired by the first acquiring unit (see paragraph 0069; imaging control apparatus performs imaging); and an attaching unit configured to: attach, to the second medical image, information for identifying the first medical image for which the request for re-imaging has been made as information for identifying the second medical image in a case where the request for re-imaging is acquired by the first acquiring unit (see paragraph 0052; re-imaging information includes examination ID and other information; as seen from Figures 3A and 3B, same examination ID and other information added to re-imaging information) and attach, to the third medical image, information for identifying the third medical image in a case where the request for additional imaging is acquired by the first acquiring unit (see paragraphs 0091-0092; when the re-examination is an additional imaging, new examination ID is associated with the imaging), and a second acquiring unit configured to acquire information indicating whether a completion notification has been output to a management apparatus in relation to an examination for which the request for re-imaging or the request for additional imaging has been acquired, wherein the 
The source of the request for re-imaging or additional imaging is not explicitly clear in Arima.  Sueoka teaches a first acquiring unite configured to acquire, from a quality assurance apparatus for checking an image acquired through an examination, a request for re-examination (see paragraph 0103 and Figure 1; request is transmitted through network to imaging apparatus which includes storage, operating unit, etc.; additionally, the broadest reasonable interpretation of at least quality assurance apparatus encompasses the medical information management system which transmits the request; paragraphs 0058-0059 describe functions of each medical system of the medical system group 39 which includes the medical information management system 49; those functions include storing past imaging information, indicating slice positions set in the past and providing information about past slice positions.  These types of functions are encompassed by the recited function of “checking an image acquired through an examination).  It would have been obvious to one of ordinary skill in the art at the 
As explained above, Arima discloses attaching a completion flag to the second medical image or the third medical image to distinguish finished examinations and unfinished examinations.  Additionally, if an examination with a completion flag was already a previous re-imaged or re-examined image, this flag would indicate that all imaging for acquiring all the medical images including re-imaging performed by the request for re-imaging or additional imaging performed by the request for additional imaging included in the examination has completed.  However, Arima does not explicitly describe this particular scenario.
Kuno teaches performing medical imaging and, subsequently performing re-imaging or additional imaging (see page 7, numbered paragraphs (1) and (2) describing performing re-imaging and updating the status of the examination order).  Kuno further teaches acquiring information indicating whether a completion notification has been output, indicating that all imaging for acquiring all medical images including re-imaging performed by a request for re-imaging or additional imaging performed by a request for additional imaging included in the examination has completed (see page bottom of page 5 describing performing a re-imaging and adding an “executed” status to the order information to indicate that all imaging, including re-imaging, is completed).  Since Arima already describes a completion flag to distinguish between finished and unfinished exams, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the completion of flag of Arima to indicate that all imaging, including re-imaging or additional imaging, included in the examination has completed as disclosed by Kuno with the motivation of registering re-imaging instructions where a first imaging is deficient as is common in the art (see page 1, Technical-Field section of Kuno).
As per claim 2, Arima, Sueoka, and Kuno teaches the apparatus of claim 1 as described above.  Arima further teaches the attaching unit attaches, to the second medical image or the third medical 
As per claim 3, Arima, Sueoka, and Kuno teaches the apparatus of claim 2 as described above.  Arima further teaches the request for re-imaging includes at least information for identifying the examination including imaging for acquiring the first medical image and information for identifying the first medical image (see paragraph 0052; request for re-imaging includes information for identifying examination ID and images; additionally, when re-imaging is requested, captured image from original examination identified with imaging error information). 
As per claim 4, Arima, Sueoka, and Kuno teaches the apparatus of claim 1 as described above.  Arima further teaches the request for additional imaging includes at least information for identifying an examination to which imaging for acquiring the third medical image is added and information for identifying an imaging procedure used for imaging for acquiring the third medical image (see paragraphs 0091-0092).
As per claim 5, Arima, Sueoka, and Kuno teaches the apparatus of claim 1 as described above.  Arima further teaches a generating unit configured to: generate examination information used to perform imaging for acquiring the second medical image based on the - 67 -10170705US01 request for re-imaging acquired by the first acquiring unit (see paragraph 0025; general description of generating examination information to perform imaging for requested images, requests for re-imaging addressed above), and generate examination information used to perform imaging for acquiring the third medical image based 
As per claim 6, Arima, Sueoka, and Kuno teaches the apparatus of claim 2 as described above.  Arima further teaches a generating unit configured to: generate examination information used to perform imaging for acquiring the second medical image based on information that is acquired from the management apparatus based on the request for re-imaging acquired by the first acquiring unit (see paragraph 0025; general description of generating examination information to perform imaging for requested images, requests for re-imaging addressed above), and generate examination information used to perform imaging for acquiring the third medical image based on information that is acquired from the management apparatus based on the request for additional imaging acquired by the first acquiring unit (see paragraph 0025; general description of generating examination information to perform imaging for requested images, requests for additional images addressed above).
As per claim 7, Arima, Sueoka, and Kuno teaches the apparatus of claim 5 as described above.  Arima further teaches the generating unit acquires information attached to a medical image acquired during an examination identified based on examination identification information - 68 -10170705US01 included in the request for re-imaging or the request for additional imaging and generates the examination information (see paragraph 0038).
As per claim 8, Arima, Sueoka, and Kuno teaches the apparatus of claim 6 as described above.  Arima further teaches the generating unit acquires, from an external apparatus different from the management apparatus, information attached to a medical image acquired during an examination identified based on examination identification information included in the request for re-imaging or the request for additional imaging and generates the examination information (see paragraph 0038).
As per claim 9, Arima, Sueoka, and Kuno teaches the apparatus of claim 1 as described above.  Arima further teaches a determining unit configured to determine whether the information acquired by the first acquiring unit is the request for re-imaging or the request for additional imaging (see paragraph 0068).
As per claim 10, Arima, Sueoka, and Kuno teaches the apparatus of claim 9 as described above.  Arima further teaches the determining unit determines whether the information acquired by the first acquiring unit is the request for re-imaging or the request for additional imaging based on information included in the information acquired by the first acquiring unit (see paragraphs 0067-0068; re-examination selected and re-imaging selected as type of re-examination).
As per claim 11, Arima, Sueoka, and Kuno teaches the apparatus of claim 1 as described above.  Arima further teaches an image acquiring unit configured to acquire a medical image based on a request for imaging from a management apparatus and the request for re-imaging or the request for additional imaging acquired by the first acquiring unit, wherein the management apparatus manages information regarding an examination including imaging for acquiring medical images (see paragraph 0058); and an output unit configured to output the medical image acquired by the image acquiring unit to an external apparatus together with the information attached by the attaching unit (see paragraph 0060).
Claims 12-14 recite substantially similar system, method, and storage medium limitations to apparatus claim 1 and, as such, are rejected for similar reasons as given above.
As per claim 15, Arima, Sueoka, and Kuno teaches the system of claim 12 as described above.  Arima further teaches the attaching unit attaches, to the second medical image or the third medical image, as information for identifying the examination including imaging for acquiring the second medical image or the third medical image, information for - 66 -10170705US01 identifying the examination for which the request for re- imaging or the request for additional imaging has been acquired in a case where the completion notification has not been output to the management apparatus in relation to the examination for which 
Claims 16-17 recite substantially similar method and storage medium limitations to system claim 12 and, as such, are rejected for similar reasons as given above.

Response to Arguments
In the remarks filed 05/20/2021, Applicant argues that the completion flag of Arima is not a completion notification as recited in the claims because the flag relates to a determination that occurs before re-imaging or additional imaging and, therefore, does not include an indication that all imaging, including these images, are completed.
In response to Applicant’s argument, as explained in the above rejections, the examiner respectfully maintains that the completion flag could be added after re-imaging or additional imaging.  However, the examiner also acknowledges that this scenario is not explicitly described in Arima.  In view of the combined Kuno reference, however, this argument is now moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626